The case was this: After a conviction of murder the prisoner moved in arrest of judgment; and, after the motion was overruled and sentence passed on him, he appealed. The motion was founded on two reasons. The one, that in several instances *Page 25 
the proceedings are stated in the record in the past instead of the present tense. The other, that in that part of the record which contains the arraignment and plea of the prisoner it is stated, "and thereof, and for his trial, the said Spencer S. Reeves puts himself upon the country," whereas it should have been that the prisoner said that he would "be tried by God and the country."
There is no force in either of the reasons in arrest. That respecting the tense was taken and overruled inS. v. Martin, 24 N.C. 101. As to the other point, the record is right in its present form. The inquiry, how the prisoner will be tried, which tenders to him an election as to the mode, had its origin, doubtless, in his right anciently to a trial by jury or by battle. But, though still made, in deference               (20) to long usage, that inquiry and the answer to it are held, at this day, an unmeaning ceremony, as we have but one method of proceeding for capital felonies, which is by indictment and trial by jury. Indeed, although the old forms are adhered to in England, in the oral proceedings in the arraignment of the accused and taking his plea, yet the only note of them made at the time is a memorandum by the clerk on the indictment — "po. se" — meaning that the prisoner put himself (ponit se) upon the country. 1 Chit. C. L., 416. And in the best formularies of engrossed records no notice is taken of any part of that ceremony subsequent to the plea; but they merely state that, "being demanded concerning the premises, etc., how he will acquit himself thereof, he saith that he is not guilty thereof," and "thereof, for good and evil,he puts himself upon the country"; and then, after an entry of thesimiliter (which, indeed, may be omitted without error), there follows immediately the award of the venire. 4 Bl. Com., 340, Appendix 3. Whether regard be had, then, either to the substance or the forms of the proceeding, it is only necessary that there should be a plea of not guilty, tendering a proper issue to the country.
It must, therefore, be certified to the Superior Court that there was no error in passing judgment of death on the prisoner to the end that it may be carried into execution.
PER CURIAM.            Ordered to be certified accordingly.
Cited: S. v. Swepson, 81 N.C. 575. *Page 26 
(21)